DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on May 17, 2022, with respect to objections to claims 1, 7, 9, and 12 have been considered and are persuasive. Objections to claims 1, 7, 9, and 12 have been withdrawn.
3. 	Applicant's arguments regarding rejection of claims 1-2, 4-10, 12-13, 16-17, 19-21, and 23-26 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, applicant argues claim 1 is in condition for allowance because applied references Liu ‘377 Emb1 (US 2018/0262377, Solution 1 embodiment, para 73-81) and Liu ‘377 Emb2 (US 2018/0262377, Solution 2 embodiment, para 82-94, “Liu ‘377 Emb2”) do not disclose “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” and “transmitting, by the terminal, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” (See Remarks, page 9, para 2-4).
First, applicant argues that Liu ‘377 does not disclose “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted,” because Liu ‘377 does not disclose any feature about signaling compression on uplink control information (See Remarks, page 8, para 5).
Examiner respectfully disagrees. Examiner notes that claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate,” “wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” and “transmitting, by the terminal, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” in lines 5-6, 10-14, and 17-18. It is unclear how “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are related to “all bits of the uplink control information to be actually transmitted” and whether one or both of “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are the full length of the uplink control information in bits or a segment of the full length of the uplink control information in bits. 
	Further, claim 1 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs” in lines 5-6 and 12-14. It is unclear how “a quantity N of bits of uplink control information to be transmitted” is related to “the first quantity of bits of the uplink control information”, due to the circular nature of the limitations “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” where a quantity of PRBs is determined based on a quantity of uplink control information bits and a quantity of uplink control information bits is determined based on a quantity of PRBs.
Furthermore, claim 1 recites “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information” and “transmitting, by the terminal, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” in lines 7-12 and 17-18. As signal compression of uplink control information to be transmitted is performed when there is an insufficient quantity of preconfigured PRBs, the signal compression is in contradiction with transmitting all bits of the original uplink control information. Thus, limitation “transmitting, by the terminal, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” is in contradiction with limitation “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information.”
For purposes of examination, the examiner’s interpretation of limitation “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” in claim 1, lines 7-16, is “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs.” Whether the intent is for the limitation “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” to be “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs,” or not, correction is required for claim 1 to be definite.
Examiner further notes that, according to the above interpretation, Liu ‘377 Emb2 teaches “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” (para 4 and 82; UCI that is HARQ ACK/NACK is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI; thus, it is determined that the quantity of PRBs used for the transmission of the UCI on the single UL CC are configured PRBs that the single UL CC has available, when the PRBs required for the transmission of the UCI are greater than the PRBs that the single UL CC has available).
Second, applicant argues that Liu ‘377 discloses that only part of the UCI to be actually transmitted is carried by a single UL CC, rather than disclosing that all bits of the uplink control information to be actually transmitted are transmitted using the quantity of the PRBs to be actually used (See Remarks, page 8, para 7, page 9, para 1).
Examiner respectfully disagrees. Examiner notes that Liu ‘377 Emb1 discloses “transmitting, by the terminal, all bits of uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” (para 17, 19, 73-74, and 76; UE transmits UCI on an uplink component carrier (UL CC), where the UL CC is selected to have sufficient capacity to carry the UCI bits, wherein the capacity is expressed as the number of PRBs; thus, all bits of the transmitted UCI are transmitted using the selected, available UL CC PRBs).
B. § 103 rejection of claims 7, 9, and 12
Regarding claims 7, 9, and 12, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 7, 9, and 12.
C. § 103 rejection of claims 2, 4-6, 8, 10, 13, 16-17, 19-21, and 23-26
Regarding claims 2, 4-6, 8, 10, 13, 16-17, 19-21, and 23-26, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 7, 9, and 12. Relevant limitations claimed in amended claims 1, 7, 9, and 12 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2, 4-6, 8, 10, 13, 16-17, 19-21, and 23-26.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-2, 4-10, 12-13, 16-17, 19-21, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate,” “wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” and “transmitting, by the terminal, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” in lines 5-6, 10-14, and 17-18. It is unclear how “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are related to “all bits of the uplink control information to be actually transmitted” and whether one or both of “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are the full length of the uplink control information in bits or a segment of the full length of the uplink control information in bits. 
	Further, claim 1 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs” in lines 5-6 and 12-14. It is unclear how “a quantity N of bits of uplink control information to be transmitted” is related to “the first quantity of bits of the uplink control information”, due to the circular nature of the limitations “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” where a quantity of PRBs is determined based on a quantity of uplink control information bits and a quantity of uplink control information bits is determined based on a quantity of PRBs.
Furthermore, claim 1 recites “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information” and “transmitting, by the terminal, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” in lines 7-12 and 17-18. As signal compression of uplink control information to be transmitted is performed when there is an insufficient quantity of preconfigured PRBs, the signal compression is in contradiction with transmitting all bits of the original uplink control information. Thus, limitation “transmitting, by the terminal, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” is in contradiction with limitation “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information.”
For purposes of examination, the examiner’s interpretation of limitation “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” in claim 1, lines 7-16, is “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs.” Whether the intent is for the limitation “performing, by the terminal, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” to be “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs,” or not, correction is required for claim 1 to be definite.
Claim 7 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be received and a target code rate,” “wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” and “receiving, by the network side device, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” in lines 5-6, 10-14, and 17-18. It is unclear how “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are related to “all bits of the uplink control information to be actually transmitted” and whether one or both of “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are the full length of the uplink control information in bits or a segment of the full length of the uplink control information in bits. 
	Further, claim 7 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be received and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs” in lines 5-6 and 12-14. It is unclear how “a quantity N of bits of uplink control information to be transmitted” is related to “the first quantity of bits of the uplink control information”, due to the circular nature of the limitations “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be received and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” where a quantity of PRBs is determined based on a quantity of uplink control information bits and a quantity of uplink control information bits is determined based on a quantity of PRBs.
Furthermore, claim 7 recites “performing, by the network side device, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information” and “receiving, by the network side device, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” in lines 7-12 and 17-18. As signal compression of uplink control information to be transmitted is performed when there is an insufficient quantity of preconfigured PRBs, the signal compression is in contradiction with receiving all bits of the original uplink control information. In addition, the network side device performing signal compression on the uplink control information to be transmitted - i.e., to be transmitted by the terminal to the network side device on the uplink - is in contradiction with the network side device receiving the uplink control information on the uplink from the terminal. Thus, limitation “receiving, by the network side device, all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” is in contradiction with limitation “performing, by the network side device, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information.”
For purposes of examination, the examiner’s interpretation of limitation “performing, by the network side device, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” in claim 7, lines 7-16, is “determining, by the network side device, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs.” Whether the intent is for the limitation “performing, by the network side device, signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” to be “determining, by the network side device, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs,” or not, correction is required for claim 7 to be definite.
Claim 9 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate,” “wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” and “transmitting all bits of the uplink control information to be actually transmitted by using the quantity of the PRBs to be actually used” in lines 6-7, 11-14, and 18-19. It is unclear how “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are related to “all bits of the uplink control information to be actually transmitted” and whether one or both of “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are the full length of the uplink control information in bits or a segment of the full length of the uplink control information in bits. 
	Further, claim 9 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs” in lines 6-7 and 13-14. It is unclear how “a quantity N of bits of uplink control information to be transmitted” is related to “the first quantity of bits of the uplink control information”, due to the circular nature of the limitations “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” where a quantity of PRBs is determined based on a quantity of uplink control information bits and a quantity of uplink control information bits is determined based on a quantity of PRBs.
Furthermore, claim 9 recites “performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information” and “transmitting all bits of the uplink control information to be actually transmitted by using the quantity of the PRBs to be actually used” in lines 9-13 and 18-19. As signal compression of uplink control information to be transmitted is performed when there is an insufficient quantity of preconfigured PRBs, the signal compression is in contradiction with transmitting all bits of the original uplink control information. Thus, limitation “transmitting all bits of the uplink control information to be actually transmitted by using the quantity of the PRBs to be actually used” is in contradiction with limitation “performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information.”
For purposes of examination, the examiner’s interpretation of limitation “performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” in claim 9, lines 9-17, is “determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs.” Whether the intent is for the limitation “performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” to be “determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs,” or not, correction is required for claim 9 to be definite.
Claim 12 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be received and a target code rate,” “wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” and “receiving all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” in lines 6-7, 11-14, and 18-19. It is unclear how “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are related to “all bits of the uplink control information to be actually transmitted” and whether one or both of “a quantity N of bits of uplink control information to be transmitted” and “a first quantity of bits of the uplink control information” are the full length of the uplink control information in bits or a segment of the full length of the uplink control information in bits. 
	Further, claim 12 recites “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be received and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs” in lines 6-7 and 13-14. It is unclear how “a quantity N of bits of uplink control information to be transmitted” is related to “the first quantity of bits of the uplink control information”, due to the circular nature of the limitations “wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be received and a target code rate” and “the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs,” where a quantity of PRBs is determined based on a quantity of uplink control information bits and a quantity of uplink control information bits is determined based on a quantity of PRBs.
Furthermore, claim 12 recites “performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information” and “receiving all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” in lines 9-13 and 18-19. As signal compression of uplink control information to be transmitted is performed when there is an insufficient quantity of preconfigured PRBs, the signal compression is in contradiction with receiving all bits of the original uplink control information. In addition, the network side device performing signal compression on the uplink control information to be transmitted - i.e., to be transmitted by the terminal to the network side device on the uplink - is in contradiction with the network side device receiving the uplink control information on the uplink from the terminal. Thus, limitation “receiving all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used” is in contradiction with limitation “performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information.”
For purposes of examination, the examiner’s interpretation of limitation “performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” in claim 12, lines 9-17, is “determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs.” Whether the intent is for the limitation “performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted” to be “determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs,” or not, correction is required for claim 12 to be definite.
Claims 2, 4-6, 8, 10, 13, 16-17, 19-21, and 23-26 are rejected as being dependent of rejected claims.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 5, 7-10, 12-13, 16-17, 20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘377 Emb1 (US 2018/0262377, Solution 1 embodiment, para 73-81, “Liu ‘377 Emb1”), further in view of Liu ‘377 Emb2 (US 2018/0262377, Solution 2 embodiment, para 82-94, “Liu ‘377 Emb2”).
Regarding claims 1, 9, and 16, Liu ‘377 Emb1 discloses a terminal (para 74; network node that is a user equipment), comprising: a processor (FIG. 12; item 1210) and a memory (FIG. 12; item 1220), wherein the memory is configured to store a computer program and the processor is configured to call and execute the computer program stored in the memory to perform the following acts (FIG. 12, para 109; the memory contains instructions executable by the processor):
determining a first quantity of physical resource blocks (PRBs) as a quantity of PRBs to be actually used when the first quantity of PRBs is less than or equal to a quantity of preconfigured PRBs (para 3, 17-18, 73- 74, and 76; UE selects a single uplink component carrier (UL CC) to carry uplink control information (UCI), when the capacity of the UL CC is sufficient to carry the UCI, wherein the capacity is expressed as a number of physical resource blocks (PRBs); thus, the UE determines to use a quantity of PRBs equal to the required quantity of PRBs, when the required quantity of PRBs is less than or equal to the preconfigured UL CC PRBs), 
wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate (para 19; PRBs required for transmission of the UCI, quantified as a number of PRB, are determined based on the number of UCI bits and the desired code rate for the UCI bits); and
transmitting all bits of the uplink control information to be actually transmitted by using the quantity of the PRBs to be actually used (para 19, 73-74, and 76; UCI is transmitted on the UL CC, where the UL CC is selected to have sufficient capacity to carry the UCI bits, wherein the capacity is expressed as the number of PRBs; thus, all bits of the transmitted UCI are transmitted using the selected UL CC PRBs).
However, Liu ‘377 Emb1 does not specifically disclose performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted.
Liu ‘377 Emb2 teaches performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted (para 4 and 82; UCI that is HARQ ACK/NACK is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI; thus, it is determined that the quantity of PRBs used for the transmission of the UCI on the single UL CC are configured PRBs that the single UL CC has available, when the PRBs required for the transmission of the UCI are greater than the PRBs that the single UL CC has available; examiner notes that claims 1, 9, and 16 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘377 Emb1’s terminal that determines uplink control information PRBs, to include Liu ‘377 Emb2’s UCI that is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI. The motivation for doing so would have been to address the problem of not enough PRBs for HARQ-ACK/NACK feedback when the number of scheduled PRBs over an UL CC for HARQ-ACK/NACK bits is too small while the number of the scheduled DL CCs is large (Liu ‘377 Emb2, para 15).
Regarding claims 7, 12, and 17, Liu ‘377 Emb1 discloses a network side device (para 79; eNB), comprising: a processor (FIG. 12; item 1210) and a memory (FIG. 12; item 1220), wherein the memory is configured to store a computer program and the processor is configured to call and execute the computer program stored in the memory to perform the following acts (FIG. 12, para 109; the memory contains instructions executable by the processor):
determining a first quantity of physical resource blocks (PRBs) as a quantity of PRBs to be actually used when the first quantity of PRBs is less than or equal to a quantity of preconfigured PRBs (para 3, 17-18, 73- 74, and 76; UE selects a single uplink component carrier (UL CC) to carry uplink control information (UCI), when the capacity of the UL CC is sufficient to carry the UCI, wherein the capacity is expressed as a number of physical resource blocks (PRBs); thus, the UE determines to use a quantity of PRBs equal to the required quantity of PRBs, when the required quantity of PRBs is less than or equal to the preconfigured UL CC PRBs),
wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be received and a target code rate (para 19; PRBs required for receiving the UCI, quantified as a number of physical resource blocks (PRB), are determined based on the number of UCI bits and the desired code rate for the UCI bits); and 
receiving all bits of the uplink control information to be actually transmitted using the quantity of the PRBs to be actually used (para 19, 73- 74, 76, and 79; eNB receives UCI that is HARQ ACK/NACK on the UL CC selected to have sufficient capacity to carry the UCI bits, wherein the capacity is expressed as the number of PRBs; thus, the eNB receives all bits of the UCI that is transmitted using the selected UL CC PRBs).
However, Liu ‘377 Emb1 does not specifically disclose performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted.
Liu ‘377 Emb2 teaches performing signaling compression on the uplink control information to be transmitted to obtain new uplink control information to be transmitted when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs, wherein a quantity of bits of the new uplink control information to be transmitted is less than or equal to a first quantity of bits of the uplink control information, the first quantity of bits of the uplink control information is determined according to the target code rate and the quantity of the preconfigured PRBs, the quantity of the PRBs to be actually used is equal to a second quantity of PRBs, and the second quantity of PRBs is determined according to the target code rate and the quantity of bits of the new uplink control information to be transmitted (para 4 and 82; UCI that is HARQ ACK/NACK is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI; thus, it is determined that the quantity of PRBs used for the transmission of the UCI on the single UL CC are configured PRBs that the single UL CC has available, when the PRBs required for the transmission of the UCI are greater than the PRBs that the single UL CC has available; examiner notes that claims 7, 12, and 17 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘377 Emb1’s network side device that determines uplink control information PRBs, to include Liu ‘377 Emb2’s UCI that is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI. The motivation for doing so would have been to address the problem of not enough PRBs for HARQ-ACK/NACK feedback when the number of scheduled PRBs over an UL CC for HARQ-ACK/NACK bits is too small while the number of the scheduled DL CCs is large (Liu ‘377 Emb2, para 15).
Regarding claims 2, 8, 10, and 13, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1, 7, 9, and 12, respectively, as outlined above.
Further, Liu ‘377 Emb1 teaches wherein when the quantity of the PRBs to be actually used is the first quantity of PRBs, the PRBs to be actually used are first Q PRBs of the preconfigured PRBs and the Q is the first quantity of PRBs (para 73- 74, and 76; UE selects the UL CC to carry the UCI, when the capacity of the UL CC is sufficient to carry the UCI; thus, when the capacity of the UL CC is equal to the quantity of the PRBs required for the UCI, the used PRBs are the first, and all, PRBs that are the capacity of the UL CC).
Regarding claims 5 and 20, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1 and 2, respectively, as outlined above.
	Further, Liu ‘377 Emb1 teaches wherein the quantity of the preconfigured PRBs comprises: a quantity of frequency domain resource blocks occupied by an uplink control channel (para 80-81; PRBs scheduled to carry UCI on the selected UL CC are PRBs, where UCI’s capacity is sufficient to carry UCI; although the reference does not explicitly disclose a quantity of frequency domain resource blocks occupied by an uplink control channel, it is obvious to one of ordinary skill in the art that the PRBs scheduled to carry the UCI on the UL CC are frequency domain resource blocks, because PRBs include components in frequency domain); or a quantity of resource elements occupied by an uplink control channel.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 23, 24, 25, and 26, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1, 9, 2, and 10, respectively, as outlined above.
Further, Liu ‘377 Emb1 teaches wherein a quantity of bits of the uplink control information to be actually transmitted is less than or equal to the N (para 19, 73-74, and 76; UCI is transmitted on the UL CC, where the UL CC is selected to have sufficient capacity to carry the UCI bits, wherein the capacity is expressed as the number of PRBs; thus, all bits of the transmitted UCI are transmitted using the selected UL CC PRBs; therefore, the number of UCI bits that are transmitted equals the total number of UCI bits).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
8.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘377 Emb1, further in view of Liu ‘377 Emb2, and further in view of Liu ‘377 Emb3 (US 2018/0262377, Embodiment of para 60-63, “Liu ‘377 Emb3”).
Regarding claims 4 and 19, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1 and 2, respectively, as outlined above.
	However, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 does not specifically disclose wherein the target code rate is configured by a network side device.
	Liu ‘377 Emb3 teaches wherein the target code rate is configured by a network side device (para 61-62; base station determines the desired code rate).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal that determines uplink control information PRBs of Liu ‘377 Emb1 and Liu ‘377 Emb2, to include Liu ‘377 Emb3’s base station determines the desired code rate. The motivation for doing so would have been to address the problem of not enough PRBs for HARQ-ACK/NACK feedback when the number of scheduled PRBs over an UL CC for HARQ-ACK/NACK bits is too small while the number of the scheduled DL CCs is large (Liu ‘377 Emb3, para 15).
9.	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘377 Emb1, further in view of Liu ‘377 Emb2, and further in view of Seo ‘775 (US 2018/0124775, “Seo ‘775”).
Regarding claims 6 and 21, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1 and 2, respectively, as outlined above.
However, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 does not specifically disclose wherein the quantity of the preconfigured PRBs is determined by one of the following manners: indicating through a higher layer signaling; or preconfiguring at least one available resource through a higher layer signaling, and indicating one of the at least one available resource through downlink control information.
Seo ‘775 teaches wherein the quantity of the preconfigured PRBs is determined by one of the following manners: indicating through a higher layer signaling (para 84; PUCCH PRBs for UCI are assigned through higher layer signaling); or preconfiguring at least one available resource through a higher layer signaling, and indicating one of the at least one available resource through downlink control information.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal that determines uplink control information PRBs of Liu ‘377 Emb1 and Liu ‘377 Emb2, to include Seo ‘775’s PUCCH PRBs for UCI that are assigned through higher layer signaling. The motivation for doing so would have been to provide a method of transmitting and receiving an uplink signal in a wireless communication system (Seo ‘775, para 3).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474